DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5 and 7-11 have been considered but are moot in view of the new grounds of rejection set forth below, as necessitated by the amendment.

Claim Objections
Claims 3-6, 8-9, and 14-15 are objected to because of the following informalities: In each of the claims, Examiner suggests correcting every instance of “the data” with “the received raw data”, consistent with the amended language of independent claims 1 and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PG Pub. US 2021/0074036A1 (hereinafter “Fuchs”).
Regarding claim 1, Fuchs discloses a medical information processing apparatus (Fuchs, Fig. 2A) comprising: 
processing circuitry (Fuchs, Fig. 2A, ¶0083; “Each of the component of system 200 listed above may be implemented using hardware (e.g., processing circuitry and memory) or a combination of hardware and software.”) configured to: 
receive raw data acquired by scan for an object (Fuchs, ¶0059, 0106; “a deep convolutional encoder-decoder network, that takes raw PET projection data as input and directly outputs full PET images.”); and 
output a reconstructed image data based on the received raw data and a trained model that accepts the received raw data as input data and outputs a reconstructed image data corresponding to the received raw data (Fuchs, ¶0059, 0106-0108; “a deep convolutional encoder-decoder network, that takes raw PET projection data as input and directly outputs full PET images”),
wherein the trained model is trained by learning using raw data generated based on a numerical phantom and the numerical phantom (Fuchs, ¶0059, 0113-0123, 0142-0144, 0152-0154; Simulations using a deformable humanoid XCAT digital phantom produce realistic simulated data. “PET acquisitions of these phantom images were then simulated using PETSTEP, where the activity (noise) level of each image slice was randomized, and the random and scatter fractions were randomly drawn from normal distributions around realistic values for the given activity level and object size. The resulting activity distribution sinograms were then used as the Poisson parameters for generating the random counts. This ensured that the noise used in all simulation data were independently distributed. The simulation resulted in projection datasets containing noisy total, trues, scatters, randoms, and attenuation factors.” The simulated projection datasets are then used as training data for training the encoder-decoder network to reconstruct full PET images.).

Regarding claim 2, claim 1 is incorporated, and Fuchs further discloses wherein the trained model incorporates correction concerning generation of the reconstructed image data in the learning by the raw data and the numerical phantom (Fuchs, ¶0076, 0154; “Precorrection for scatters, randoms, and attenuation of the simulated total projection data was done according to (3), using the scatter and randoms estimate, and attenuation data from the PETSTEP simulation.”).

Regarding claim 5, claim 1 is incorporated, and Fuchs further discloses wherein the trained model corresponds to a geometrical arrangement of a plurality of detectors concerning acquisition of the data (Fuchs, ¶0070-0071; “model from the data itself. The network learns the correct geometric, statistical, and regularization models, provided the training examples are realistic. As a result, knowledge of the system geometry, data statistical properties, and regularization do not need to be explicitly included in the network model. However, both the geometry and statistical properties may still be implicitly included through the model used to create the training data.”).

Regarding claim 7, Fuchs discloses a medical information processing apparatus (Fuchs, Fig. 2A) comprising: 
processing circuitry (Fuchs, Fig. 2A, ¶0083; “Each of the component of system 200 listed above may be implemented using hardware (e.g., processing circuitry and memory) or a combination of hardware and software.”) configured to: 
receive input of an image data corresponding to a numerical phantom (Fuchs, ¶0153, 0156; “Data augmentation was achieved by generating three realizations of each 2D phantom image”); 
acquire raw data generated based on the image data corresponding to the numerical phantom and a predetermined scan condition (Fuchs, ¶0153, 0157; “PET acquisitions of these phantom images were then simulated using PETSTEP, where the activity (noise) level of each image slice was randomized, and the random and scatter fractions were randomly drawn from normal distributions around realistic values for the given activity level and object size. The resulting activity distribution sinograms were then used as the Poisson parameters for generating the random counts. This ensured that the noise used in all simulation data were independently distributed. The simulation resulted in projection datasets containing noisy total, trues, scatters, randoms, and attenuation factors.”); and 
output the image data corresponding to the numerical phantom and the raw data in association with each other as training data used to generate a trained model that receives raw data acquired by scan for an object and outputs a reconstructed image data concerning the received raw data (Fuchs, ¶0088, 0107-0108, 0113-0114, 0153, 0156-0157; “The larger set of the two-dimensional PET scan reconstructed images 1014 may serve as the ground truth in training the model…Once generated, the projection data 1018 can be used in the training process 1004.” Once trained using the reconstructed 2D phantom images and corresponding simulated projection data, the reconstruction network takes acquired projection data from a PET scan to reconstruct a full PET image.).

Regarding claim 8, claim 7 is incorporated, and Fuchs further discloses wherein the processing circuitry is configured to generate the raw data further using a detector condition concerning a plurality of detectors concerning acquisition of the data (Fuchs, ¶0153, 0157; “an image simulator 1016 may generate one or more simulated PET scans or projection data 1018 (also referred herein as sinograms). The image simulator 1016 can be used to simulate PET scans and generate realistic projection dataset that includes effects of scattered and random coincidences, photon attenuation, counting noise, and image system blurring. In some embodiments, the image simulator 1016 can model a GE D710/690 PET/CT scanner, with projection data of 288 angular×381 radial bins, in generating the projection data 1018. In simulating PET scans for the projection data 1018, the image simulator 1016 can add noise, scattering, random points, and attenuation, among others.”).

Regarding claim 9, claim 8 is incorporated, and Fuchs further discloses:
wherein the detector condition includes at least one of a radiation detection characteristic of each of the plurality of detectors, a gap between adjacent detectors in the plurality of detectors, and a geometrical arrangement of the plurality of detectors (Fuchs, ¶0153, 0157; “an image simulator 1016 may generate one or more simulated PET scans or projection data 1018 (also referred herein as sinograms). The image simulator 1016 can be used to simulate PET scans and generate realistic projection dataset that includes effects of scattered and random coincidences, photon attenuation, counting noise, and image system blurring. In some embodiments, the image simulator 1016 can model a GE D710/690 PET/CT scanner, with projection data of 288 angular×381 radial bins, in generating the projection data 1018.”).
the scan condition includes at least one of a count of gamma rays concerning the data, a count rate of the gamma rays, and a nuclide name concerning generation of the gamma rays, or at least one of a scan method concerning acquisition of the data, the number of views used for reconstruction, a tube voltage, and a tube current (Fuchs, ¶0153, 0157; “PET acquisitions of these phantom images were then simulated using PETSTEP, where the activity (noise) level of each image slice was randomized, and the random and scatter fractions were randomly drawn from normal distributions around realistic values for the given activity level and object size. The resulting activity distribution sinograms were then used as the Poisson parameters for generating the random counts.” Examiner has interpreted the generation of the “random counts” corresponds to the claimed “count of gamma rays concerning the data”, which satisfies the claimed requirement that “at least one” of the listed features is included in the scan condition.), and
the detector condition and the scan condition concerning generation of the raw data are attached to the training data (Fuchs, ¶0153, 0157; “The image simulator 1016 can be used to simulate PET scans and generate realistic projection dataset that includes effects of scattered and random coincidences, photon attenuation, counting noise, and image system blurring.” The association of these features with each simulated projection data set necessitates incorporation of the detection characteristics and data count associated with the simulated scan.). 

Regarding claim 10, claim 7 is incorporated, and Fuchs further discloses wherein the processing circuitry is configured to generate the trained model by learning a machine learning model using the training data (Fuchs, ¶0067, 0088, 0113-0123; “the present disclosure relates to designing a deep convolutional encoder-decoder architecture that directly and quickly reconstructs PET raw projection data into high quality images” after being trained on a set of training data).

Regarding claim 11, claim 8 is incorporated, and Fuchs further discloses wherein the processing circuitry is configured to learn a machine learning model using the (Fuchs, ¶0067, 0088, 0113-0118, 0141-0144; “the present disclosure relates to designing a deep convolutional encoder-decoder architecture that directly and quickly reconstructs PET raw projection data into high quality images” after being trained on a set of training data which includes a plurality of projection data sets each associated with a set of detector and scan characteristics.).

Regarding claim 12, claim 1 is incorporated, and Fuchs further discloses wherein the received raw data is formed by a detection event of gamma rays (Fuchs, ¶0060; “In PET studies, the subject is injected with a tracer labeled with a positron emitting radionuclide, where the subsequent physical decay of the nuclide will lead to two emitted annihilation photons that can be detected by the PET camera. The raw PET tomographic data is typically stored in 2D histograms called sinograms.”). 

Regarding claim 13, claim 7 is incorporated, and Fuchs further discloses wherein wherein the received raw data is formed by a detection event of gamma rays (Fuchs, ¶0060; “In PET studies, the subject is injected with a tracer labeled with a positron emitting radionuclide, where the subsequent physical decay of the nuclide will lead to two emitted annihilation photons that can be detected by the PET camera. The raw PET tomographic data is typically stored in 2D histograms called sinograms.”). 

Allowable Subject Matter
Claims 3-4, 6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) amended to correct for minor informalities as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach the features of storing a plurality of training models and selecting a training model being associated with a corresponding scan condition to that of the scan data  (claims 3, 4) or being associated with an application purpose corresponding to the application purpose of the reconstruction image (claim 6) and applying the selected trained model to the received data to generate reconstructed image data, as claimed.
US20190104940A1 (Zhou et al.) teaches training multiple reconstruction networks, each corresponding to a specific parameter (e.g., noise level range, clinical application, etc.) and selecting, based on a determination of a parameter of a sinogram or a reconstructed image, which network to apply in restoring the sinogram or post-processing the reconstructed image for artifact and noise reduction. Zhou does not expressly teach nor suggest inputting raw scan data to the selected trained model to generate reconstructed image data. Instead, the network selection and application method taught by Zhou is either performed before image reconstruction from the sinogram data, or after image reconstruction, and pertains specifically to denoising and artifact reduction of the two types of data. Fuchs discloses training one network using multiple simulated projection data sets and their corresponding reconstructed images . 
Claim 17 is allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the combination of features of storing a plurality of training models and selecting a training model being associated with an application purpose corresponding to the application purpose of the reconstruction image and applying the selected trained model to the received data to generate reconstructed image data, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668